Citation Nr: 1814443	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for internal and external hemorrhoids.

2. Entitlement to service connection for fecal incontinence.

3. Entitlement to service connection for urinary incontinence.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to service connection for a kidney disability.

6. Entitlement to service connection for a circulatory disability.

7. Entitlement to service connection for neuropathy of the bilateral lower extremities.

8. Entitlement to service connection for neuropathy of the bilateral upper extremities.

9. Entitlement to service connection for bilateral throchanteric bursitis, claimed as a bilateral hip disability.

10.   Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1981 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran initially requested a Board videoconference hearing as indicated in her March 2014 VA Form 9.  However, the Veteran then changed her request and asked for a Decision Review Office (DRO) hearing at the San Juan RO.  See June 2015 VA Form 9.  The Veteran clarified her intention for a DRO hearing at the San Juan RO in another VA Form 9, received October 14, 2015.  Then, in January 2016, the Veteran requested to "cancel [her] requested hearing posted for January 27, 2016."  She then stated, "After careful consideration I am choosing a DRO hearing by local DRO at the San Juan DVA Regional Office.  Please advise when schedule."  It appears that the RO mistakenly interpreted this correspondence as a withdrawal of her request for a DRO hearing entirely, but clearly the Veteran stated her desire to still be scheduled for a DRO hearing at the RO.  Therefore, it appears that a request for a DRO hearing remains outstanding.  Hence, on remand, the AOJ should schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




